United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.Y., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Vancouver, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Coby Jones, for the appellant
Office of Solicitor, for the Director

Docket No. 13-416
Issued: August 19, 2013

Oral Argument April 25, 2013

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 14, 2012 appellant, through his representative, filed a timely appeal from a
June 22, 2012 decision of the Office of Workers’ Compensation Programs (OWCP) which
granted him a schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than 31 percent permanent impairment of the
right lower extremity for which he received a schedule award.
FACTUAL HISTORY
On September 9, 2008 appellant, then a 60-year-old mail carrier, filed an occupational
disease claim alleging that he developed pain, stiffness and swelling of the right knee as a result

1

5 U.S.C. §§ 8101-8193.

of performing repetitive duties as a mail carrier. OWCP accepted his claim for arthritis of the
right knee. Appellant did not stop work.2
Appellant came under the treatment of Dr. David Cortese, a Board-certified orthopedist,
from May 19 to August 18, 2008, for right knee pain associated with arthritis and medial knee
strain. Dr. Cortese noted that appellant was a letter carrier who walked prolonged distances
delivering mail on a daily basis. In reports dated January 7 to October 21, 2009, he diagnosed
persistent right knee pain associated with mild arthritis, medial strain and degenerative joint
disease of the right knee. Dr. Cortese noted that appellant had two prior surgeries for right
meniscal problems in the 1960’s. In reports dated April 28 to October 21, 2009, he noted
performing a total right knee replacement on February 6, 2009 with appellant experiencing
postsurgical pain and stiffness. In an October 21, 2009 report, Dr. Cortese noted a neuroma of
the infrapatellar branch of the saphenous nerve, tenderness at the distal quad, medially and
laterally, a 10-degree deficit in range of motion for extension and some laxity to varus and
valgus stress. On January 28, 2010 he noted little change in appellant’s condition with persistent
stiffness in the right knee and a range-of-motion deficit of 15 degrees of full extension of 100.
Dr. Cortese opined that appellant was status post one year after a total right knee replacement
with poor results due to stiffness. He noted discussing the possibility of revision replacement. A
July 27, 2008 magnetic resonance imaging (MRI) scan of the right knee revealed medial joint
space narrowing with severe medial meniscal degeneration, chondromalacia patella and
moderate joint effusion.
On February 16, 2010 appellant filed a claim for a schedule award. He submitted an
April 19, 2010 report from Dr. Donald Tilson, a Board-certified orthopedist, who noted that
appellant was status post two meniscus operations on his right knee after a work-related motor
vehicle accident in 1966. Appellant reported injuring his right knee on March 9, 2008 while
walking his mail route. Dr. Tilson noted findings of pain in the right knee on a daily basis with
aching that increased to stabbing when he bends, stoops, kneels, squats, twists, walks, climbs
stairs or sits more than 10 minutes. Appellant had stiffness after sitting or sleeping. He noted
that Dr. Cortese offered him revision surgery. Dr. Tilson reported that appellant’s work-related
right knee pain began with his postal service which included two meniscus surgeries in 1966 and
opined that appellant’s current condition was the direct and proximate result of his employment.
He opined that appellant had 59 percent impairment of the right leg under the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).3
In an April 26, 2010 report, Dr. Tilson noted findings of tenderness of the medial joint
line, no effusion or instability, negative Lachman’s, drawer’s and McMurray’s tests, no
crepitation. Appellant was able to drive and walk and his gait was antalgic on the right although
2

On May 27, 1966 appellant was in a motor vehicle accident while in his work vehicle. OWCP accepted his
claim for tenderness of the neck, left shoulder, left elbow and right knee, Claim No. xxxxxx251. On August 15,
1966 appellant twisted his right knee and OWCP accepted tear of the medial meniscus of the right knee and
authorized a right knee arthrotomy and medial meniscectomy, Claim No. xxxxxx200. In a September 13, 1968
decision, he was granted a schedule award for 15 percent right leg impairment. On August 13, 1967 appellant hit his
knee on a door latch while working and OWCP accepted sore right knee, Claim No. xxxxxx392.
3

A.M.A., Guides (6th ed. 2008).

2

not far from normal. He noted knee range of motion of -15 degrees to 100 degrees on the right
and 0 to 140 degrees on the left and mid-patellar circumference of 39 centimeters on the right
and 38.5 centimeters on the left. Dr. Tilson noted standing right knee x-rays revealed a wellseated and well-aligned implant without evidence of osteolysis or loosening. He diagnosed
arthritis of the right knee, status post total knee arthrosis on February 6, 2009. Dr. Tilson
concurred in appellant’s decision to defer revision surgery of the right knee. He advised that,
under Chapter 16 of the A.M.A., Guides, appellant had 59 percent impairment of the right leg.
Dr. Tilson explained that, under Table 16-3, Knee Regional Grid, Total Knee Replacement,
appellant was a class 4, default value C, poor result with moderate-to-severe motion deficit,
revision surgery offered and declined.4 Applying the net adjustment formula of the A.M.A.,
Guides,5 Dr. Tilson found that for functional history appellant was a grade modifier of two,
noting antalgic limp with a moderate deficit per the AAOS Lower Limb Questionnaire with
results of 17 of 44; for physical examination appellant was a grade modifier of one pursuant to
Table 16-7, noting moderate flexion contracture as well as mild flexion deficit; and for clinical
studies, appellant was a grade modifier of one pursuant to Table 16-8, noting less than 10
degrees angulation. He utilized the net adjustment formula to find a net adjustment of -8.
Dr. Tilson adjusted the impairment rating, noting that appellant was adjusted from class 4 with a
default value C with a rating of 67 percent impairment for the right leg to class 4 value A for a
59 percent impairment of the leg under the A.M.A., Guides, for right total knee replacement. An
April 19, 2010 x-ray of the right knee revealed a right total knee replacement, bony alignment
and position anatomic unchanged with no obvious complications.
In a May 11, 2010 report, an OWCP medical adviser reviewed the medical record
including Dr. Tilson’s April 19 and 26, 2010 reports. He noted that appellant underwent a total
right knee replacement on February 6, 2009. The medical adviser reviewed Dr. Tilson’s
April 26, 2010 report which noted medial joint line tenderness, no effusion or instability,
negative Lachman’s, drawer’s and McMurray’s tests, no crepitation or muscle atrophy with knee
range of motion from -15 to 100 degrees. He noted that the examination revealed some loss of
motion but nothing else extraordinary with no joint instability. The medical adviser noted that
appellant could walk and drive. He stated that Dr. Tilson found appellant was a class 4 Total
Knee Replacement, poor result (poor position, moderate to severe instability and/or moderate-tosevere motion deficit). The medical adviser noted that appellant’s gait was described as antalgic
although not far from normal with no instability. He opined that the gait and range of motion
appeared better than the “moderate-to-severe motion deficit” provided for under a class 4 Total
Knee Replacement. The medical adviser noted that page 497 of the A.M.A., Guides, defines the
5 classes found in the diagnosis-based impairment regional grids and noted that class 3 was a
“severe problem” and class 4 was defined as a “very severe problem approaching total functional
loss.” He opined that appellant was not a class 4, approaching total functional loss, but could
reasonably be classified as a class 3 with a fair position and/or mild motion deficit. The medical
adviser indicated that, based on the knee grid Table 16-3, page 511, appellant had a default
impairment of 37 percent impairment of the leg. He indicated that, using the net adjustment
formula, the default impairment for class 3 of 37 percent impairment was reduced to 31 percent.

4

A.M.A., Guides 511.

5

Id. at 521-22.

3

The medical adviser noted maximum medical improvement was February 4, 2010 and no further
treatment was required.
In a decision dated June 7, 2010, OWCP granted appellant a schedule award for 31
percent impairment of the right lower extremity. It noted that he was previously granted an
award for 15 percent of the right lower extremity in claim number xxxxxx200 and was entitled to
an additional 16 percent impairment. The period of the award was from February 4 to
December 23, 2010.
On July 2, 2010 appellant requested an oral hearing which was held on
December 8, 2010. He submitted reports from Dr. Tilson dated April 19 and 26 and July 26,
2010, previously of record.
In a decision dated February 7, 2011, an OWCP hearing representative affirmed the
June 7, 2010 decision.
Appellant submitted a March 11, 2011 x-ray of the right knee which revealed right total
knee arthroplasty in anatomic alignment without evidence of hardware failure or loosening or
significant joint effusion. In a March 11, 2011 report, Dr. Cortese noted that appellant regained
most of the motion in his knee. He noted minimal tenderness on palpation, range of motion of
minus three degrees short of full extension, with intact sensation. Dr. Cortese noted that the xray showed the implants in place, slight valgus tibial cut, good patellar alignment with no sign of
loosening. He noted that appellant was not interested in revision replacement.
Appellant appealed his case to the Board and in an order dated March 12, 2012, the
Board remanded the matter to OWCP for reconstruction and proper assemblage of the case
record. The Board found that OWCP failed to forward the complete contents of appellant’s case
record, specifically noting that February 6, 2009 operative report from Dr. Cortese in which he
performed a right total knee replacement was not in the case record and was essential because it
was the basis of OWCP’s impairment rating.6 In accordance with the Board’s decision, OWCP
included in the record the February 6, 2009 operative report from Dr. Cortese who performed a
right total knee replacement and diagnosed right knee osteoarthritis.
In a May 21, 2012 report, a different OWCP medical adviser reviewed the medical record
and Dr. Tilson’s April 26, 2010 impairment evaluation. The medical adviser also noted that the
previous OWCP medical adviser’s reports on May 11, 2010 which found a “fair result” for the
total knee replacement, and found appellant was a class 3 with modifiers for a 31 percent
impairment of the right lower extremity. He reviewed the February 6, 2009 operative report
which did not mention any complications with regard to the surgical procedure and opined that
the report did not change the impairment rating. The medical adviser opined that appellant had
31 percent impairment of the right leg.
In a schedule award decision dated June 22, 2012, OWCP found that appellant had 31
percent total impairment of the right lower extremity.

6

Docket No. 11-1132 (issued March 12, 2012).

4

LEGAL PRECEDENT
The schedule award provision of FECA7 and its implementing federal regulations,8 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.9 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.10
For decisions issued beginning May 1, 2009, the sixth edition of the A.M.A., Guides will be
used.11
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).12 Under the sixth edition, for lower extremity impairments, the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Examination (GMPE) and
Clinical Studies (GMCS).13 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) +
(GMCS - CDX).14 The grade modifiers are used on the Net Adjustment Formula described
above to calculate a net adjustment. The final impairment grade is determined by adjusting the
grade up or down the default value C, by the calculated net adjustment.15
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical consultant for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides with OWCP’s medical
consultant providing rationale for the percentage of impairment specified.16

7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

9

Id. at § 10.404(a).

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

11

FECA Bulletin No. 09-03 (issued March 15, 2009).

12

A.M.A., Guides 3, section 1.3, The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement.
13

Id. at 494-531.

14

Id. at 521.

15

A.M.A., Guides 497.

16

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

5

ANALYSIS
On appeal, appellant contends that he is entitled to a schedule award greater than 31
percent permanent impairment of the right lower extremity. OWCP accepted appellant’s claim
for arthritis of the right knee and authorized a total right knee replacement on February 6, 2009.
The Board finds that there is a conflict in medical opinion between OWCP’s medical advisers
and Dr. Tilson, appellant’s treating physician.
OWCP’s medical advisers who, in reports dated May 11, 2010 and May 21, 2012,
advised that based on the A.M.A., Guides appellant had 31 percent impairment of the right lower
extremity. The medical adviser indicated that appellant underwent a total right knee replacement
on February 6, 2009 and Dr. Tilson in his April 26, 2010 report noted no effusion or instability,
negative Lachman’s, drawer’s and McMurray’s tests, no crepitation or muscle atrophy with knee
range of motion from -15 to 100 degrees. They opined that, under Table 16-3, Knee Regional
Grid, Total Knee Replacement, appellant was a class 3, severe problem, with a default value C,
for a fair result with a fair position and/or mild motion deficit.
By contrast, in an April 27, 2010 report, Dr. Tilson opined that appellant had a 59 percent
impairment of the right lower extremity. He noted that appellant was status post total knee
arthrosis on February 6, 2009. Dr. Tilson reported tenderness of the medial joint line, antalgic
gait on the right and range-of-motion deficit of -15 degrees to 100 degrees. He opined that,
under Table 16-3, Knee Regional Grid, Total Knee Replacement, appellant was a class 4, default
value C, for a poor result with moderate-to-severe motion deficit, in which revision surgery
offered. Dr. Tilson supported an increased impairment rating of the right lower extremity, noting
the basis of his rating under the A.M.A., Guides, while OWCP’s medical adviser opined that
appellant sustained no more than 31 percent permanent impairment of the right lower extremity
pursuant to the A.M.A., Guides.
Each physician used the same part of the A.M.A., Guides to come to differing
calculations, after examining appellant, regarding appellant’s permanent impairment of the right
lower extremity.
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”17 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of FECA, to resolve the conflict in the medical
evidence.18 The Board finds that OWCP should have referred appellant to an impartial medical
specialist to resolve the medical conflict regarding the extent of permanent impairment arising
from appellant’s accepted employment injury.
Therefore, in order to resolve the conflict in the medical opinions, the case will be
remanded to OWCP for referral of the case record, including a statement of accepted facts, and,
if necessary, appellant, to an impartial medical specialist for a determination regarding the extent
17

5 U.S.C. § 8123(a).

18

William C. Bush, 40 ECAB 1064, (1989).

6

of appellant’s right lower extremity impairment as determined in accordance with the relevant
standards of the A.M.A., Guides.19 After such further development as OWCP deems necessary,
an appropriate decision should be issued regarding the extent of appellant’s right lower extremity
impairment.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the June 22, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
development in accordance with this decision.
Issued: August 19, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

19

See Harold Travis, 30 ECAB 1071, 1078-79 (1979).

7

